Title: To James Madison from Thomas G. Thornton, 19 March 1814
From: Thornton, Thomas G.
To: Madison, James


        
          Sir
          Saco March 19. 1814
        
        I shou’d not under ordinary circumstances take up your time in reading any communication from me not connected with the public interest but I think it important to state to you that I am informed a Col. Learned is to be recommended as a suitable person to fill the vacancy of district Attorney occasioned by the death of Mr Lee allow me to state to you Sir that this man is in my opinion a very improper person to fill this Office from want of suitable talents & from other considerations that from motives of delicacy I shou’d regret to state. I have no favorite Candidate to recommend but of all I have heard named I think Learned the most improper & unsuitable. The appoin’tt. of this man I think wou’d be viewed by all judicious persons as unfortunate particularly the Collectors & those who have their own interest interwoven & joint with the interest of govt & a due and able execution of the laws. I shoud deem the appointment of a Mr Foote who will or has been recommended as unfortunate but less so than that of the appoin’tt of Learned, Mr Holmes, Preble Ripley or Weston

wou’d be far more preferable, Holmes is an able Lawyer the others are respectable & wou’d not dishoner the appoin’tt. Unwilling to take up your attention for any length of time upon a subject which tho’ of consequence is not of the first importance in a National point of view I decline troubling you too much upon a subject which from its locality cannot be presumed to command the undivided attention of the President of the United States. I have the honor to be Sir respecty your Obedt Servt
        
          TG ThorntonMarshal of Maine District.
        
      